DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on April 22, 2021:
Claims 1-6, 13-17, 19-20 and 23 are pending.  Claims 7-12, 18 and 21-22 have been canceled as per Applicant’s request;
The double patenting rejections stand;
The prior art rejections of record are withdrawn in light of the amendment and applicant’s remarks regarding Kim et al., of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13-17, 19 and 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,251,438 (previously identified as copending Application No. 16/268,925 (reference application)) in view of Nitta et al. (JP 09-045312A). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, U.S. Patent No. 11,251,438 claims a structure comprising a current collector, and metal (electroactive material) formed in the tube of the structure (supporting structure, claims 1, 9, 10 as applied to instant claim 1).  The active material is lithium (claims 1 and 11 as applied to instant claim 1).  The structure includes a hollow tube with one or more ends being open (claims 1 and 16 as applied to instant claim 1). Further a metal is formed on the inner surface of the tube (claim 1 as applied to instant claim 1).  The tube has an inner diameter of 0.1 microns to 1.8 microns, an outer diameter of 0.2 microns to 2 microns, and a length of 2 microns to 25 microns, and wherein the tube has an aspect ratio of more than 1 calculated by the same Equation 1 (claim 1 as applied to instant claim 1).
As to claims 1 and 13, the tubes are porous carbon (claims 4-6 as applied to instant claims 1 and 13).
As to claim 14, the metal is present in the same amount (claim 7 as applied to instant claim 14).
As to claim 15, the metal has the same particle diameter (claim 8 as applied to instant claim 15).
As to claim 16, the metal has the same overvoltage characteristic or multiphase (claim 12 as applied to instant claim 16).
As to claim 17, the metals are the same (claim 1 as applied to instant claim 17).
As to claim 19, the volume ratio is the same (claim 16  as applied to instant claim 19).
As to the lithium metal being prepared by electroplating, the claimed structure of  U.S. Patent No. 11,251,438 has the same structure as to that of claim 23 and the manner by which the lithium metal is prepared does not distinguish the electrode of the instant claims or structure of U.S. Patent No. 11,251,438.
	While the invention of U.S. Patent No. 11,251,438  is only to the structure, the inclusion of the structure of U.S. Patent No. 11,251,438 as part of an active material layer on a current collector would have been readily apparent to one of ordinary skill in the art.  Such combinations known as taught by Nitta, of record.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,251,438 in view of Nitta et al. (JP 09-045312A) as applied to claim 1 above and further in view of Eom (U.S. Patent Application No. 2009/0117468).
U.S. Patent No. 11,251,438 does not claim the particular material of the collector (claim 2) or of the structure in a secondary battery (claim 20).
With respect to claim 2:
Eom teaches of a similar electrode structure wherein the electrode current collector 110 is copper (para. [0028] as applied to claim 2).
The modification of the claimed invention to specific the collector as a copper material would have been well within the skill of the ordinary worker in the art at the time of the claimed invention as copper was a highly and well-regarded collector material in the art. It does not serve to be a patentable distinction between the claimed inventions of U.S. Patent No. 11,251,438 and the instant claims and would have been an obvious modification to Application No. 16/268,925. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
With respect to claim 20:
Although not claimed, as the electrode itself is claimed with sufficient specificity to relate to a structure for an electrode active material (see claim 10), the application of the invention of U.S. Patent No. 11,251,438 in a secondary battery would have been easily regarded by one of ordinary skill in the art.
Eom teaches of similar electrode structures which are then employed in lithium secondary battery designs and the application of the claimed structures further in a secondary battery would have been an obvious further modification to the instant claimed invention and thus obvious.
Claims 2-6 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,251,438 in view of Nitta et al. (JP 09-045312A) as applied to claim 1 above and further in view of Shi et al. (U.S. Patent Application No. 2009/0305135) and Nishi et al. (U.S. Patent Application No. 2013/0181172). 
U.S. Patent No. 11,251,438  does not claim the particular material of the collector (claim 2), the additives of the active material layer of claims 3-6 or the structure in a secondary battery (claim 20).
Nishi discloses tin-supported carbon nanostructure, 5 parts by mass Ketjen Black (conducting agent) and 10 parts by mass of PVDF binder (para. [0115]). The slurry is coated on a copper foil (same paragraph).  Thus Nishi teaches of an electrode comprising a current collector (copper foil) and an electrode active layer comprising carbon nanotube (structure suitable for supporting an electrode active material; as applied to claim 2). As discussed above, the electrode further includes a conductor and a binder (para. [0115] as applied to claim 3).   The amount of electrode active material (85%), conductive agent (5%) and binder (10%) falls in the ranges of claim 4.  The conductive agent is Ketjen black (para. [0115] as applied to claim 6).
It has long since been known in the art for battery electrodes to include a combination of active material, binder and conductive material.  The inclusion of minor amounts of binder was known to improve binding and adhesion of the active material components and the inclusion of minor amounts of conductive agent was known to improve the electrical conductivity of the active materials (see Shi, para. [0054]).  Therefore the inclusion of such elements into the claimed invention of U.S. Patent No. 11,251,438 would have been minor and obvious modification therein since the inclusion of minor amounts of binder was known to improve binding and adhesion of the active material components and the inclusion of minor amounts of conductive agent was known to improve the electrical conductivity of the active materials. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Further as to the specific selection of the binder as a styrene-based rubber, SBR binders have likewise long since been known in the art as suitable binders for electrode active materials.  Shi likewise recognized SBR as a typical electrode binder (para. [0054]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
With respect to claim 20:
Although not claimed, as the electrode itself is claimed with sufficient specificity to relate to a structure for an electrode active material (see claim 10), the application of the invention of U.S. Patent No. 11,251,438 in a secondary battery would have been easily regarded by one of ordinary skill in the art.
Nishi discloses tin-supported carbon nanostructure, 5 parts by mass Ketjen Black (conducting agent) and 10 parts by mass of PVDF binder (para. [0115]). The slurry is coated on a copper foil (same paragraph).  Thus Nishi teaches of an electrode comprising a current collector (copper foil) and an electrode active layer comprising carbon nanotube (structure suitable for supporting an electrode active material). The current collector is copper (para. [0115]).  The structure is a core-shell shape in the form of nanotubes (para. [0115]). The structure is employed in a battery (paras. [0114]-[0120] as applied to claim 20).
Nishi teaches of similar electrode structures which are then employed in lithium secondary battery designs and the application of the claimed structures further in a secondary battery would have been an obvious further modification to the instant claimed invention and thus obvious.
Response to Arguments
Applicant’s arguments, see pages 5-8 of the remarks, and 1.132 Declaration filed February 16, 2022, with respect to Nitta et al. in view of Yan et al. and Kim et al. and the tube dimensions of claim 1 have been fully considered with respect to the combination of features to the structure in the electrode active layer of claim 1 are persuasive.  Therefore, the rejections to Nitta et al. in view of Yan et al. and Kim et al. have been withdrawn. 
Applicant's arguments to U.S. Application No. 16/268,925 (since maturing into U.S. Patent No. 11,251,438) have been fully considered but they are not persuasive.
With respect to the double patenting rejections, Applicant previously alleged that U.S. Patent No. 11,251,438 (U.S. Application No. 16/268,925) does not teach of:
“wherein the structure comprises a tube having one side surface or both side surfaces open; and a metal comprised on an inner surface of the tube, wherein the electrode active material is lithium metal as a negative electrode active material, and wherein the lithium metal is formed inside the tube having the metal formed on the inner surface of the tube.”, as recited in claim 1.
This argument is not persuasive. 
U.S. Patent No. 11,251,438 (U.S. Application No. 16/268,925) claims: “a tube having one side surface or both side surfaces open; and a metal comprised on an inner surface of the tube” in claim 1, lines 2-4 and claim 16, lines 2-4; “wherein the electrode active material is lithium metal as a negative electrode active material” in claim 14, lines 1-2 and also claim 16, line 5, and “wherein the lithium metal is formed inside the tube having the metal formed on the inner surface of the tube.”, claim 16, lines 2-5.
Accordingly, U.S. Patent No. 11,251,438 (U.S. Application No. 16/268,925) is held to sufficiently claim and teach of a structure having the same tube structure along with a metal on the inner surface of the tubes and lithium metal formed on the intervening metal and still reads on the instant invention.
While it is noted that Applicant alleges certain deficiencies between the claims and U.S. Patent No. 11,251,438 (U.S. Application No. 16/268,925), the remarks only allege certain differences without any additional reasoning or direction to how specifically, the claims of U.S. Patent No. 11,251,438 (U.S. Application No. 16/268,925) fail to teach of the instant claimed invention.
Thus, since U.S. Patent No. 11,251,438 (U.S. Application No. 16/268,925), is held to read on the claims as detailed above and since Applicant has not provided sufficient evidence to support Applicant’s allegation of distinction, the double patenting rejections stand.
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725